 EXHIBIT 10.3

 

TERM OR INSTALLMENT LOAN RIDER TO PROMISSORY NOTE

LOAN(S) DENOMINATED IN U.S. OR OTHER CURRENCY

LIBOR-BASED RATE

 

This Rider is referred to in paragraph 3 of, and constitutes a part of, an
Amended and Restated Promissory Note in the amount of $8,083,333.37 from
Borrower to the Bank dated as of February 24, 2014.

 

 

Specific Terms

 

(a) Margin: 3.50% per year

 

(b) Interest Period: See Paragraph 3(f) below.

 

 

Borrower agrees to the above Specific Terms and to all of the Terms and
Conditions set forth below.

 

Print Borrower’s Name: ARK RESTAURANTS CORP., a New York corporation

 

(Signature)  By:     /s/ Robert Stewart    (Signature)  By:  

Print Name:        Robert Stewart   Print Name:     

Print Title:        President   Print Title:    

 

Terms and Conditions

 

Certain capitalized terms are defined in paragraph 3.

 

1.Payment of Principal and Interest. Subject to the other provisions of the
Note:

 

(a)Obligation, Time and Manner of Payment. Subject to the other provisions of
the Note and this Rider, the Outstanding Principal Amount shall be due and
payable at the applicable Payment Date. Unless specified otherwise in the Note
or in a Rider thereto, every payment to be made by or on behalf of the Borrower
under the Note shall be made in U.S. Dollars, and the designation of U.S.
Dollars as the currency of payment is of the essence. Every payment or delivery
under the Note by or on behalf of Borrower of any money denominated in any
Currency shall be made at the Office and/or to such account or accounts as the
Bank may designate from time to time by notice to Borrower, in immediately
available and freely transferable funds in the Currency in which the applicable
obligation is denominated and in Currency that is unrestricted, unblocked and
free of exchange controls, without set off, counterclaim, withholding or
deduction of any kind whatsoever. Except as otherwise provided herein, any
payment due under the Note on a day that is not a Business Day shall be payable
on the next succeeding Business Day.     (b)Loan Rate. Interest on any
Outstanding Principal Amount shall accrue at the LIBOR-Based Rate; provided,
however, that if the Bank determines (i) that by the Determination Time (A) by
reason of circumstances affecting the London Interbank Market generally,
adequate and fair means do not exist for ascertaining an applicable LIBOR rate
or it is impractical for the Bank to fund or continue to fund the Outstanding
Principal Amount during the applicable Interest Period, or (B) quotes for funds
in the relevant Currency in sufficient amounts comparable to the relevant
Outstanding Principal Amount and for the duration of the applicable Interest
Period would not be available to the Bank in the London Interbank Market, or (C)
quotes for funds in the relevant Currency in the London Interbank Market will
not accurately reflect the cost to the Bank of making a Loan or of funding the
relevant Outstanding Principal Amount during the applicable Interest Period, or
(ii) that at any time the making or funding of loans, or charging of interest at
rates, based on LIBOR shall be unlawful or unenforceable for any reason, then as
long as such circumstance(s) shall continue, interest on the relevant
Outstanding Principal Amount shall accrue at the Alternate Rate.

 



(c)Payment and Calculation of Interest. Interest shall be payable (i) at each
Payment Date or (whenever the Applicable Rate is a Variable Prime-Based Rate)
monthly, (ii) at the Due Date and (iii) at any time that any Outstanding
Principal Amount or part thereof is paid. Interest shall be calculated as set
forth in the Note.     (d)Currency of Payment. Upon any failure of Borrower to
pay or deliver any amount of Currency when due, the Bank may, at its option in
its sole discretion, require Borrower to pay the equivalent of such amount in
any other Currency, computed at the Bank’s selling rate for such Currency at the
place where such amount is due. The receipt by the Bank of any amount in respect
of any obligation under the Note in a Currency other than that in which such
amount was originally due, whether pursuant to a judgment or arbitration award
or pursuant to the provisions of the Note or any agreement or otherwise, shall
not discharge Borrower with respect to any such obligation except to the extent
that on the first day on which the Bank is open for business immediately
following such receipt, the Bank shall be able, in accordance with normal
banking practice, to purchase the Currency in which such amount was due with the
Currency received. If the amount so purchasable shall be less than the original
amount of the Currency in which such amount was due, Borrower shall,
notwithstanding any judgment or arbitration award, indemnify and hold the Bank
harmless against any loss sustained by it. Borrower shall in any event indemnify
the Bank against any and all costs incurred by it in making any such purchase of
Currency.

 

2.  Bank’s Conclusive Determinations and Schedule. The Bank’s determination with
respect to any matter hereunder shall be conclusive, final and binding on
Borrower, absent manifest error. The Bank shall from time to time record the
date and amount of each Loan, the Applicable Rate, each date on which any part
of principal, interest or any other amount shall be due and payable, and the
amount and date of each payment of principal, interest or any other amount, on a
schedule, which in the Bank’s discretion may be computer-generated and/or may be
taken from the Bank’s general books and records, and which schedule is
incorporated in, and is a part of, the Note and this Rider (the “Schedule”). The
Schedule shall be conclusive, final and binding upon Borrower, absent manifest
error, provided, however, that the failure of the Bank to record any of the
foregoing shall not limit or otherwise affect the obligation of Borrower to pay
all amounts owed to the Bank under the Note. Without limiting the foregoing,
Borrower acknowledges that the Interest Period and the Applicable Rate with
respect to any Outstanding Principal Amount are subject to the Bank’s consent
ordinarily negotiated between Borrower and the Bank by telephone, and Borrower
agrees that in the event of any dispute as to any of the terms of any Loan, the
determination of the Bank and its respective entry with respect thereto on its
books and records and/or on the Schedule shall be conclusive, final and binding
on Borrower, absent manifest error.      3.  Definitions. Each capitalized term
not defined herein shall have the meaning ascribed thereto in the Note. The
following definitions apply in this Rider and in the Note, and shall prevail
over any different definitions in the Note.

 

(a)Alternate Rate: an annual Variable Prime-Based Rate equal to the Prime Rate
plus the Margin.     (b)Applicable Rate: whichever of the Loan Rate or Increased
Rate is the applicable interest rate at any time with respect to any Outstanding
Principal Amount.     (c)Currency: money denominated in the lawful currency of
any country (including but not limited to the lawful currency of the United
States) or any unit of account or single or unified currency of the European
Community.     (d)Determination Time: 12:00 noon (or any later time determined
by the Bank in its sole discretion), New York City time, of a Working Day that
is three Working Days prior to the date of the Loan.     (e)Due Date: the date
set forth in paragraph 1(b) of the Note or, if the Bank has extended such date
pursuant to paragraph G(5) of the Note or by an agreement with Borrower, such
extended date.     (f)Interest Period: any term of 1 day, 1 week, 30 days, 60
days or 90 days, as selected by Borrower. A term shall not be considered an
“Interest Period” during any period that the Applicable Rate is a Variable
Prime-Based Rate. Each Interest Period shall commence immediately at the end of
the preceding Interest Period, if any. If there had been no immediately
preceding Interest Period with respect to any Outstanding Principal Amount, the
Interest Period shall commence on the first Business Day on which (i) such
amount shall be outstanding and (ii) the Applicable Rate is not a Variable
Prime-Based Rate. If any Interest Period would otherwise come to an end on a day
that is not a Working Day, its termination shall be postponed to the next day
that is a Working Day unless it would thereby terminate in the next calendar
month. In such case, such Interest Period shall terminate on the immediately
preceding Working Day.

 



(g)LIBOR for each Interest Period: the rate per annum (carried out to the fifth
decimal) equal to the rate determined by the Bank to be the offered rate on a
page or service (whether provided by Bridge Telerate, Reuters, Bloomberg or any
other service) that displays an average British Bankers Association Interest
Settlement Rate for deposits in the applicable Currency (for delivery on the
first Working Day of such Interest Period) with a term equivalent to such
Interest Period, determined as of approximately 11:00 a.m. (London time) two (2)
Working Days prior to the first Working Day of such Interest Period. At the
Borrower’s request, the Bank will provide the Borrower with identifying
information with respect to the page or service so used by the Bank. If the Bank
determines that the rate referenced in the first sentence of this paragraph is
not available, then “LIBOR” will mean, as applicable to any Interest Period, the
rate determined (i) on the basis of the offered rates for deposits in the
applicable Currency with a term equivalent to such Interest Period, which are
offered by four major banks selected by the Bank in the London interbank market
at approximately 11:00 a.m. London time, on the Working Day that is two (2)
Working Days prior to the first Working Day of such Interest Period; or (ii) by
applying such other recognized source of London Eurocurrency deposit rates as
the Bank may determine from time to time. If the Bank determines in its sole
discretion that LIBOR cannot be determined or does not represent its effective
cost of maintaining a Loan, then interest shall accrue at the effective cost to
the Bank to maintain the Loan (as determined by the Bank in its sole
discretion).     (h)LIBOR-Based Rate: an annual rate equal to LIBOR plus the
Margin, as determined by the Bank.     (i)Loan: (i) any loan advanced by the
Bank to Borrower under the Note, (ii) any rollover by the Bank of any such loan
that is otherwise due and payable, or (iii) any conversion of the Applicable
Rate for any Outstanding Principal Amount from a rate that is a Variable
Prime-Based Rate to one that is not, or vice versa.     (j)Loan Rate: the
interest rate determined under subparagraph 1(b).     (k)Margin: as set forth
under Specific Terms or, if not so set forth, 2% per year.     (l)Note: the note
of which this Rider is a part (including any and all riders and amendments to
the Note).     (m)Outstanding Principal Amount: the outstanding principal amount
of each Loan.     (n)Payment Date: the last Business Day of the applicable
Interest Period or, if the applicable Loan Rate is a Variable Prime-Based Rate,
the Due Date.     (o)Working Day: a Business Day on which banks are regularly
open for business in London.

 

4.    Renewal Status; Security. This Rider, and the Amended and Restated
Promissory Note of even date herewith issued by Borrower in favor of Bank in the
principal amount of $8,250,000.00, of which this Rider constitutes a part
(collectively the “New Note”) constitutes a renewal, amendment and restatement
of that certain Promissory Note dated as of February 25, 2013 issued by Borrower
to the order of Bank in the principal amount of $3,000,000.00 and that certain
Term or Installment Loan Rider to Promissory Note Loan(s) Denominated in U.S. or
Other Currency LIBOR-Based Rate dated February 25, 2013 issued by Borrower in
favor of Bank (collectively, the “Prior Note”) for the outstanding principal
balance thereof (such balance being $2,083,333.37) and an increase of such sum
by $6,000,000.00, but is not intended to extinguish or satisfy the indebtedness
evidenced by the Prior Note or to create a novation thereof. Payment of the New
Note is secured by, among other things, a Mortgage, Assignment of Rents and
Security Agreement, of approximately even date herewith, made by Ark Rustic Inn
Real Estate LLC, a Delaware limited liability company, in favor of Bank,
encumbering certain property owned by Ark Rustic Inn Real Estate LLC, a Delaware
limited liability company, in Broward County, Florida, and all extensions,
renewals, consolidations and modifications thereof and replacements therefor.

 